DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's attention is drawn to previous office action mailed 03/22/2017 which duly acknowledged Applicant's election of invention and election of species via telephone in paragraph 8. Elections of invention of Group 1, Claims 16-28 and 30-31 and the compounds IC1 and L1 from subspecies A and subspecies B, respectively, were duly noted and examination on merits of elected species was explained in detail. The office action set forth that “Affirmation of this election must be made by applicant in replying to this Office action” in paragraph 8 of the office action mailed 03/22/2017. The examiner notes that while in the response applicant did not acknowledge the election of species by phone, the current office action remains subject to the applicant's elected species.
Response to Amendment

The Amendment filed on 01/04/2020 has been entered. Claims 16-17, 19, and 28-31 remain pending in the application with claim 29 withdrawn from further consideration for being drawn to an non-elected invention. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17, 19, 28, and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham (WO 2011137951) in view of Pflumm (WO 2010136109). 

It is noted that when utilizing Parham, the disclosures of the reference are based on US 20130053555 because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 
It is noted that when utilizing Pflumm, the disclosures of the reference are based on US 20120068170 because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claim 16, Parham discloses an organic electroluminescent device comprising a cathode, an anode and at least one emitting layer ([0065] corresponds to an organic electroluminescent device comprising cathode, anode and at least one layer)


    PNG
    media_image1.png
    197
    214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    155
    238
    media_image2.png
    Greyscale
Comprising a compound of the formula (1), for example the compound shown below wherein Y is C, X is C=O, E is a single bond, Ar1 an unsubstituted aromatic ring system having 6 aromatic ring atoms, and Ar2 and Ar3 are each a phenyl substituted aromatic ring system having 6 aromatic ring atoms ([0068] and page 11 corresponds to at least one layer comprising at least one compound of formula (16b), specifically elected species L1)
  
In combination with a further matrix material, including indenocarbazole derivatives as disclosed in Pflumm. Specifically, Parham teaches 
[0071] A further preferred embodiment of the present invention is the use of the compound of the formula (1) or the preferred embodiments indicated above as matrix material for a phosphorescent emitter in combination with a further matrix material. Particularly suitable matrix materials which can be employed in combination with the compounds of the formula (1) or the preferred embodiments indicated above are…indenocarbazole derivatives, for example in accordance with WO 2010/136109…

lifetime, efficiency and operating voltage by using the recited compounds as matrix materials [0005-0007]. 

Pflumm teaches an electroluminescent device comprising a compound of formula (1), for example the compound shown below wherein E is a single bond, Y is C in each instance, X1 is NR1 wherein R1 is a phenyl bi-substituted 1,3,5-triazine, X2 is C(R1)2 wherein each R1 is a methyl group, n=1, m=0, and wherein Ar is phenyl  ([0087] and page 13 (corresponds to at least one layer comprising at least one electron-transporting compound which has an LUMO < -2.55 eV, specifically elected species IC1, that reads on formula T-1 where each R is  phenyl and the dashed bond represents a bond to the Nitrogen of formula (indeno-1a) where two groups are methyl (gem-di-methyl of the indeno group) and each other R is hydrogen).

    PNG
    media_image3.png
    89
    277
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    191
    234
    media_image4.png
    Greyscale


Pflumm expressly teaches that using compounds of formula (1), e.g. elected species IC1 (Pflumm [0400]), “in phosphorescent OLEDs, the compounds according to the invention exhibit, in particular, a significant improvement in the power efficiency of up to 25%, with the lifetime likewise being improved slightly.”  Pflumm teaches also that the mixture of compounds of efficiency, lifetime, and voltage (Pflumm [0408] [0411]). 

In light of the disclosure of Parhamm, using the compound of formula (1) disclosed by Pflumm, e.g. elected species IC1, described above, and in light of the motivation of using the compound of formula (1) disclosed by Pflumm, e.g. elected species IC1, it therefore would be obvious to one of ordinary skill in the art to use the compound of formula (1) disclosed by Pflumm, e.g. elected species IC1, of Pflumm with the compound of formula (1) disclosed by Parham, e.g. elected species L1, in a mixed matrix material in order to improve the efficiency, lifetime, and voltage of the organic electroluminescent device and thereby arrive at the claimed invention.

While Parham is silent with respect to the exact ratio of matrix materials to be employed in mixed matrix systems, Pflumm teaches mixing of matrix materials in a ratio of 1:1 as exemplary mixtures ([0409], [0416] and Table 2 corresponds to wherein the ratio of the electron-transporting compound having an LUMO < -2.55 eV and the compound of the formula (1) or (1a) is between 10:90 and 90:10). Therefore it would have been obvious to one of ordinary skill in the art to mix the matrix materials in a ratio of between 10:90 and 90:10 and arrive at the claimed invention because Pflumm discloses that the matrix materials are suitably combined in a 1:1 ratio to form an OLED with improvements to efficiency, voltage and lifetime [0400] [0408] [0411] [0408]. 

In reference to claim 17, Parham in view of Pflumm discloses compound IC1 and compound L1 employed as matrix material for an emitting compound in an emitting layer (Parham [0069] corresponds to wherein the layer which comprises the electron-transporting compound having an LUMO < -2.55 eV and the compound of the formula (16b) is an emitting layer). 

In reference to claim 19, Parham in view of Pflumm discloses an organic electroluminescent device comprising a compound IC1 and a compound L1. While Parham is silent with respect to the ratio of matrix materials to be employed in mixed matrix systems, Pflumm teaches mixing of matrix materials in a ratio of 1:1 as exemplary mixtures ([0409], [0416] and Table 2 corresponds to wherein the ratio of the electron-transporting compound having an LUMO < -2.55 eV and the compound of the formula (16b) is between 40:60 and 60:40). Therefore it would have been obvious to one of ordinary skill in the art to mix the matrix materials in a ratio of between 40:60 and 60:40 and arrive at the claimed invention because Pflumm discloses that the matrix materials are suitably combined in a 1:1 ratio to form an OLED with improvements to efficiency, voltage and lifetime [0400] [0408] [0411] [0408].

In reference to claim 28, Parham in view of Pflumm discloses the electroluminescent device comprising compound IC1 and compound L1 employed in an emitting layer as described above [0065] further comprising phosphorescent compounds which contain copper, molybdenum, tungsten, rhenium, ruthenium, osmium, rhodium, iridium, palladium, platinum, silver, gold or europium, in particular compounds which contain iridium or platinum. (Parham [0072] corresponds to wherein the electron-transporting compound having an LUMO < -2.55 eV and the compound of the formula (16b) are employed in an emitting layer together with a phosphorescent compound and in that the phosphorescent compound is a compound which contains iridium, platinum or copper).

In reference to claim 30, Parham in view of Pflumm discloses the mixture comprising a compound IC1 and a compound L1 in a mixed matrix material ([0071] corresponds to a mixture comprising a) at least one electron-transporting compound having an LUMO < -2.4 eV and b) at least one compound of the formula (1)).

In reference to claim 31, Parham in view of Pflumm discloses the mixture comprising a compound IC1 and a compound L1 in a mixed matrix material can be highly stable to oxidation in solution and can be preferably applied from solution (Parham [0007], [0063] [0082-0083] corresponds to a mixture comprising a) at least one electron-transporting compound having an LUMO < -2.4 eV and b) at least one compound of the formula (1) and at least one solvent). It is implicit that in order for the compounds to have stability in solution and be applied from a solution, that the compounds can be prepared in solution. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to prepare a formulation containing at least one solvent. 

In reference to claim 32, Parham in view of Plfumm discloses the device as described above in claim 16 wherein each R is as described above that reads on the claim. 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments again concern the unexpected results as described in the declaration submitted 07/03/2020. 

Applicant argues that the instantly claimed devices give rise to unexpected results over the prior art. Applicant specifically argues that the claimed device configurations give rise to improvements in external quantum efficiency (EQE), driving voltage or device lifetime as supported by a declaration under 37 CFR 1.132 as submitted 07/03/2020. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in driving voltage and device lifetimes, the specification has not provided sufficient information that would allow the analysis of the statistical significance of the results. That is, Applicant has again used ambiguous terms “usually” to describe the standard deviations of the experiments described. It is unclear what data points are interpreted to be ‘usual’ and what data points might be unusual, by contrast. It is standard deviation of the EQE data presented that is considered sufficient to describe the statistical significance. Applicant appears to have interpreted this that all of the data is described to be of stantistical significance. It is pointed out, as described in this paragraph above, that the standard deviation of the device lifetime is described again with ambiguous terminology of “usually”.  It is unclear with of the four devices described have a ‘usual’ standard deviation for device lifetimes and which are unusual and what an unusual standard deviation might be. 

Second, the data does not appear to be of practical significance. For example, the small improvement in device lifetime 6% between C1 (of the prior art) and I1 (the only example of a claimed device) is accompanied by a reduction in % EQE (~7.5%). That is, while the device would have a slightly extended lifetime, it would be less efficient and the practical significance of such a tradeoff is of questionable practical significance. Furthermore, the differences in device performance for lifetime and EQE resulting from selecting a material with the claimed electronic property seems to be small in comparison to the improvements offered by adjusting the ratio of the materials, a parameter that is not required by the instant claims. 

Additionally, the data does not appear to represent an unexpected improvement in light of the teachings of the prior art. 


While device I2 shows improvements in EQE compared to C1 and C2, it shows a significant reduction in device lifetime when compared to device C1. These devices differ by both the claimed feature of a host material with a LUMO > -2.55 and the ratio of the mixed host materials to be a host material mixture that while encompassed within the claims is not specifically required by any claims. Applicant has, in the response submitted 01/04/2021, argued that improvements in device lifetime are more important than changes in efficiency. It is therefore unclear what the practical significance would be of a small improvement in EQE (~3 %) when it is accompanied by a large decrease in device lifetime (~32%) when comparing I2 (of the claims) to C1 (of the prior art) 

With respect to the device lifetimes, the teachings of the prior art, i.e. Pflumm, demonstrate that the selection of host materials can lead to larger differences in device lifetimes than those demonstrated herein by Applicant. For example, device E63 of the prior art and E60 of the prior art differ only in the selection of a host material according to Pflumm and such a selection gives rise to an ~11% increase in device lifetimes whereas in the declaration Applicant has demonstrated only a ~6% increase in device lifetime.  That is, the difference of 6% from selecting an alternative material of Pflumm given that Pflumm demonstrates a greater level of variability from such a change (see Pflumm Tables 2 and 3). 

Finally, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, applicant has demonstrated results for only a single device of the claims whereas a large number of devices are claimed. For example, Applicant’s devices can include two materials broadly defined by partial structures and/or electronic properties in any layer between an anode and a cathode with any other materials where the ratio of the materials is between 10:90 and 90:10. By contrast, Applicant’s declaration has set forth a single material for each of the two materials required and a single device structure with several additional materials and layers with only two ratios of materials. As applicant is attesting that the claimed devices have properties that would not be expected based on the genus as a whole, for example devices taught by Parham in view of Pflumm, support for the unexpected results must be provided that covers the scope of what is claimed. 

.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				
/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786